Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission for RCE filed on 1/6/2022 has been entered. Applicant has amended claim 1. Currently claims 1-4 are pending in this application.

 Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that: 

    PNG
    media_image1.png
    197
    656
    media_image1.png
    Greyscale

	In reply, examiner would like to point out that Buldas already discloses for each of a sequence of calendar periods: (See, Paragraph 0095, “The core will therefore compute a single current uppermost core hash value at the respective tree node 5001 at each calendar time interval t0, t1, . . . , tn. This uppermost value is referred to here alternatively as the "calendar value" or "current calendar value" for the time interval”)… storing the current calendar value as a transaction value as a newspaper, online posting, etc., that forms an unchangeable record of the composite calendar value), the storage medium thereby forming a non-repudiatable recording medium for every calendar value individually and non-repudiation of the current calendar value is made possible at the end of the respective calendar period (See, Paragraph 0109, “a composite calendar value (a "publication value") that is then submitted for publication in some medium 7000 such as a newspaper, online posting, etc., that forms an unchangeable record of the composite calendar value. Here, the term "unchangeable" means that it would be practically impossible for even the most malicious actor--even if this is the core administrator--to alter every publicly available occurrence of the value. It is not necessary for "published" to be in any medium accessible to the general public, although this is of course one option that removes all need for a trusted authority; rather, a large or perhaps closed organization that implements the entire infrastructure on its own might simply choose to keep a database or journal of the composite calendar values in some secure logical or physical location”). Buldas already discloses storing the calendar value in a non-repudiatable recording medium for every calendar value individually and non-repudiation of the current calendar value is made possible at the end of the respective calendar period and only fails to disclose using blockchain for storing these transaction values and including in the digital signature an identifier of the block of the blockchain in which the respective transaction value is stored.  Griffin discloses storing transaction values in a block of block chain and including in a digital signature an identifier of the block of the blockchain in which the respective transaction value is stored (See, Fig. 2E, Column 2, lines 42-48 and Column 3, lines 1-6).  The 
Applicant further argues:

    PNG
    media_image2.png
    195
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    626
    media_image3.png
    Greyscale

In replay to applicant’s argument that, “the blockchain is used to enable each (the current one) calendar value to be irrefutably recorded), examiner would like to point out that claim language recites “for each of a sequence of calendar periods…computing a , it's also not essential for time intervals to be constant, but rather could be adjustable. For example, one alternative design choice could be to compute a calendar value when some minimum number of requests have been submitted, possibly combined with some maximum waiting time. As is explained below, one advantage of using fixed time intervals--even precisely timed intervals--is that it enables later time verification to within the granularity of the chosen calendar time interval”). As a result, even the publication of composite calendar values at each time interval reads on “the current calendar value” because the current calendar value is also computed as a digital combination of the current highest-level combined output values that is formed as cryptographic hash functions of successively lower-level combined output values computed in lower non- core processing levels as node values of a tree data structure having lowest level inputs formed as digital transformations, computed in user-level systems, of digital input records. As a result, the argument is not persuasive. 

Applicant’s other arguments on (pages 9-13) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Buldas et al. (US 2013/0276058 A1), hereinafter, “Buldas” in view of Griffin et al. (US 10,419,209 B1), hereinafter, “Griffin”.
Regarding Claim 1, Buldas discloses a method for enabling authentication of digital records, comprising:
for each of a sequence of calendar periods (See, Paragraph 0095, “The core will therefore compute a single current uppermost core hash value at the respective tree node 5001 at each calendar time interval t0, t1, . . . , tn. This uppermost value is referred to here alternatively as the "calendar value" or "current calendar value" for the time interval”):
receiving, at a core system on a core processing level, from each of at least one highest non-core processing system at a respective highest non-core processing level, a current highest-level combined output value that is formed as cryptographic hash functions of successively lower-level combined output values computed in lower non- core processing levels as node values of a tree data structure having lowest level inputs formed as digital transformations, computed in user-level systems, of digital input records (See, Figs. 14 and 15 and Paragraphs 0095-0098 and also see Paragraph 0100); 
computing a current calendar value as a digital combination of the current highest-level combined output values (See, Paragraph 0098); 
storing the current calendar value as a transaction value as a newspaper, online posting, etc., that forms an unchangeable record of the composite calendar value), the storage medium thereby forming a non-repudiatable recording medium for every calendar value individually and non-repudiation of the current calendar value is made possible at the end of the respective calendar period (See, Paragraph 0109, “a composite calendar value (a "publication value") that is then submitted for publication in some medium 7000 such as a newspaper, online posting, etc., that forms an unchangeable record of the composite calendar value. Here, the term "unchangeable" means that it would be practically impossible for even the most malicious actor--even if this is the core administrator--to alter every publicly available occurrence of the value. It is not necessary for "published" to be in any medium accessible to the general public, although this is of course one option that removes all need for a trusted authority; rather, a large or perhaps closed organization that implements the entire infrastructure on its own might simply choose to keep a database or journal of the composite calendar values in some secure logical or physical location” and also see Paragraph 0100, “Although it would be possible just to pass down the current calendar value if aggregators maintain a running database of calendar values, the entire calendar will typically not be large and can easily be transmitted entirely each time a new entry is computed.”)
for the at least one digital input record, generating a digital signature including recomputation parameters (See, Paragraph 0096), said recomputation parameters including sibling node values in a directed path in the tree data structure from the digital transformations of the digital input record up to the current calendar value (See, 
Buldas further discloses publishing or storing transaction values encoding the current calendar value by publishing in newspaper or online posting such that it forms an unchangeable record of the composite calendar value. Buldas further disclose that the term "unchangeable" means that it would be practically impossible for even the most malicious actor--even if this is the core administrator--to alter every publicly available occurrence of the value (See, Paragraph 0109). However, Buldas does not explicitly disclose using blockchain for storing these transaction values and including in the digital signature an identifier of the block of the blockchain in which the respective transaction value is stored.  
Griffin discloses storing transaction values in a block of block chain and including in a digital signature an identifier of the block of the blockchain in which the respective transaction value is stored (See, Fig. 2E, Column 2, lines 42-48 and Column 3, lines 1-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, the transaction values in the system of Buldas, in a block of a block chain as taught by Griffin because block chain is a known distributed ledger system that provides immutable storage for proof of existence services and also provides beneficial attributes include permanency and 
Regarding Claim 2, the rejection of claim 1 is incorporated and the combination of Buldas and Griffin further discloses further comprising including, as an additional argument to the respective digital transformation, an identifier of an entity requesting the digital signature for the digital record (See, Buldas, Paragraph 0091).  
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Buldas and Griffin further discloses including, as an additional argument to the respective digital transformation, an identifier of the computer into which the digital record has been input (See, Buldas, Paragraph 0091).  38  
Regarding Claim 4, the rejection of claim 1 is incorporated and the combination of Buldas and Griffin further discloses including, as an additional argument to the respective digital transformation, an indication of the geographic location of the computer into which the digital record has been input (See, Buldas, Paragraph 0091).  38    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435